Citation Nr: 0737791	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  96-51 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
thyroid disability, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO rating decision.  

The veteran testified at a hearing before a Hearing Officer 
in January 1997.  

The Board remanded the case to the RO for further development 
in September 2000 and April 2002.  

A December 2003 decision by the Board denied the benefit 
claimed on appeal.  The veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In May 2005, the Court issued an order that vacated the 
Board's decision and remanded the case back to the Board for 
actions in compliance with the Court's order.  The Board in 
turn remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C. in February 2007 for actions 
in compliance with the Court's order.  

For the reasons expressed hereinbelow, the matter on appeal 
is again being remanded to the RO via the AMC.  VA will 
notify the veteran when further action, on his part, is 
required.  



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remand in this appeal, another remand is warranted.  

The Board in February 2007 directed the RO to afford the 
veteran a new VA examination, in which specific medical 
evidence was to be solicited; thereafter, the RO was to issue 
a Supplemental Statement of the Case (SSOC) addressing 
certain specific concerns of the Court.  

Neither the July 2007 medical examination nor the July 2007 
SSOC fully complied with the requirements of the Board's 
request.  

The Court's order pointed out that the claim can be 
considered in three periods: prior to June 6, 1996 (under the 
old rating criteria), from June 6, 1996 to July 16, 2001 
(under the new rating criteria), and from July 16, 2001 
(following the grant of secondary service connection for 
hypertension).  

The Court's order directed VA to consider all the ratable 
manifestations of the veteran's service-connected 
thyroidectomy, not just hyperthyroidism.  Specifically, the 
Court's order directed VA to consider rating for 
hypothyroidism (DC 7903) as well as hyperthyroidism (DC 
7900), plus any other symptoms associated with removal of the 
thyroid.  

The Court's order also directed VA to consider whether it 
would benefit the veteran to rate hypertension (for which 
secondary service connection was granted in an August 2002 RO 
rating decision) as a symptom of thyroid disorder, which 
might result in a 60 percent rating for the thyroid disorder, 
rather than as separately rated 30 percent and 10 percent 
disabilities.  

Finally, in a related matter VA conceded in its Appellee's 
Brief to the Court that the previous adjudications had failed 
to consider whether the veteran was hypertensive prior to 
July 16, 2001 (the effective date of secondary service 
connection for hypertension), since such hypertension could 
be considered among the rating criteria for thyroid disorder 
without constituting "pyramiding."  

The Board's February 2007 remand directed the RO to address 
the Court's concerns above through development (via a new 
medical examination) and adjudication (via a new SSOC).  

The veteran underwent a VA medical examination in July 2007 
that failed to fully address the medical questions asked by 
the Board's remand, and the RO issued an SSOC in July 2007 
that failed to fully address the concerns of the Court as 
articulated in the Board's remand.  

The RO is accordingly directed to afford the veteran another 
medical examination and thereafter to issue a new SSOC, both 
of which must comply with the terms of the Board's February 
2007 remand (deficiencies are identified in bold).  

(One of the issues raised by the Court, and cited in the 
Board's remand, was the question as to whether the veteran's 
claimed symptoms of instability, fatigability, and 
tachycardia during the period November 1998 to late 2000 
should be considered symptomatic of his thyroid disorder.  
This question was addressed in the July 2007 medical 
examination and July 2007 SSOC and is not repeated below.)  

The Board notes at this point that the Board's remand 
directed that the veteran was to be examined by a physician 
specializing in endocrinology.  The physician who performed 
the examination in July 2007 stated that he was not an 
endocrinologist but felt himself qualified to answer the 
Board's questions; however, the examination report did not 
identify the physician's specialty, so the Board could not 
determine if the examiner was in fact qualified.  

The Board notes that a March 2007 letter by VA physician KF 
asserts that the service-connected ailments are very complex, 
which is why the Board continues to stipulate that the 
examination must be performed by a specialist in thyroid 
disorders.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for VA examination by a physician 
specializing in endocrinology at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically identify all 
physical and emotional manifestations that 
can be medically attributed to the 
veteran's service-connected thyroidectomy.  
For each physical and emotional disorder 
that the examiner identifies as being 
associated with the service-connected 
thyroidectomy, the examiner should 
identify the approximate date of onset of 
the disorder and the current severity of 
the disorder, stated in terms conforming 
to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

If the examiner can identify no active 
physical or emotional residuals of the 
veteran's thyroidectomy during the 
pendency of the appeal, the examiner 
should so state specifically.  

If the examiner cannot state the requested 
opinion without resorting to speculation, 
he should so indicate.  The examiner 
should set forth all examination findings 
and diagnoses, along with the compete 
rationale for all conclusions reached.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  
In accordance with the Court's order, the 
RO's readjudication should consider all 
the ratable manifestations of the 
veteran's service-connected 
thyroidectomy, not just hyperthyroidism.  

The RO's readjudication should 
specifically consider the following 
questions raised by the Court: (1) 
whether the veteran had hypertension 
prior to July 16, 2001 that should be 
considered under the appropriate rating 
criteria for his service-connected 
thyroid disorder; and, (2) whether the 
veteran would benefit from having his 
hypertension rated as a symptom of his 
service-connected thyroid disorder, 
rather than as a separately ratable 
disability, after July 16, 2001.  

4.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



